          Case 1:19-cv-11235-LTS Document 86 Filed 03/19/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO. 19-cv-11235
                                                      (LEAVE TO FILE EXHIBIT 6 UNDER
                                                      SEAL GRANTED ON MARCH 19, 2021)


 SHAWN T. MCCLINTON
                  Plaintiff.
 v.

 LEIGHTON FACEY
                           Defendant.


     DEFENDANT LEIGHTON FACEY’S MOTION FOR SUMMARY JUDGMENT


       Defendant, Leighton Facey (“Facey”), hereby moves this Court pursuant to Fed. R. Civ. P.

56 to grant summary judgment in his favor as to all claims set forth in Plaintiff’s Amended

Complaint.

       Plaintiff asserts nine claims against Facey: negligence (Count 1), gross negligence (Count

2), intentional infliction of emotional distress (Count 3), negligent infliction of emotional distress

(Count 4), violation of the 14th Amendment (Count 5), violation of the 8th Amendment (Count 6),

intent to cause emotional distress (Count 7), extreme and outrageous misconduct (Count 8), and

violation of the Massachusetts Declaration of Rights (Count 9). The negligence claims must be

dismissed because Facey is immune from liability pursuant to the Massachusetts Tort Claims Act.

The constitutional claims and intentional infliction of emotional distress claims must be dismissed

because there is no evidence that Plaintiff’s medical needs were objectively serious or that Facey

was deliberately indifferent to them (and, even if he was, Facey would be entitled to qualified

immunity because it was not clearly established that Facey should have done something more
           Case 1:19-cv-11235-LTS Document 86 Filed 03/19/21 Page 2 of 3




under the circumstances). Finally, Plaintiff’s “Massachusetts Declaration of Rights” claim must

be dismissed because there is no such cause of action.

       In support of this motion, Facey respectfully refers the Court to his memorandum of law,

filed herewith.

       WHEREFORE, for the reasons set forth above, and for the reasons discussed in his

memorandum of law, Facey respectfully requests that his motion for summary judgment be

granted.


                                               Respectfully submitted,

                                               DEFENDANT, LEIGHTON FACEY

                                               By his attorneys:

                                               Henry C. Luthin
                                               Corporation Counsel



                                               /s/ Nicole M. O’Connor
                                               Nicole M. O’Connor (BBO#675535)
                                               Senior Assistant Corporation Counsel
                                               City of Boston Law Department
                                               City Hall, Room 615
                                               Boston, MA 02201
                                               (617) 635-4039
                                               Nicole.OConnor@boston.gov




                                                2
          Case 1:19-cv-11235-LTS Document 86 Filed 03/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Nicole M. O’Connor, hereby certify that a true copy of the above document was served
upon all registered participants via this court’s electronic filing system and upon all those non-
registered participants by mailing a copy of same via first class mail to the address listed below on
March 19, 2021:

Shawn T. McClinton
Suffolk County South Bay House of Corrections
20 Bradston Street
Boston, MA 02118

                                                      /s/ Nicole M. O’Connor
                                                      Nicole M. O’Connor


                     CERTIFICATE OF COMPLIANCE WITH L.R. 7.1

       I, Nicole M. O’Connor, hereby certify that I was unable to confer with Plaintiff regarding
the contents of this motion due to his incarceration.

Dated: March 19, 2021                                 /s/ Nicole M. O’Connor
                                                      Nicole M. O’Connor




                                                 3
